Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (EP 3061465 A1).
Regarding claim 1, Mackin teaches an aircraft sanitization system comprising:
a frame (Fig. 1: back 104);
a tray operatively coupled to at least first two corners of the frame and is rotatable about a pivot axis (Fig. 1: tray table 102; par. 22: For example, the tray table 102 may be pivotally secured to the back 104 of the seat assembly 106), 
wherein the tray is configured to be in one of a locked state and an unlocked state based on rotation about the pivot axis, and wherein, in the unlocked state the tray is at an angle greater than zero with respect to the frame and in the locked state the tray is at an angle equal to zero with respect to the frame (par. 22: For example, the tray table 102 may be pivotally secured to the back 104 of the seat assembly 106 through lateral arms that are configured to be pivoted between a stowed, upright position, and a supporting position, in which the tray table 102 is generally parallel to a floor within a cabin of a vehicle; par. 59: In at least one embodiment, the UV light source may be automatically deactivated if the tray table moves out of a secured upright position. Notably, some tray tables may include a rotatable latch. In connection with such trays, the position of the latch may be sensed. Rotation of the latch out of a locked position may automatically deactivate the UV light source); and
a set of Ultraviolet (UV) Light Emitting Diodes (LEDs) attached on an exposed surface of the frame, wherein the set of UV LEDs is configured to sanitize the tray when the tray is in the locked state (Fig. 1: UV light 112).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Chamberlain (AU 2019204226 A1).
Regarding claim 2, Mackin teaches the aircraft sanitization system of claim 1, as set forth above, and teaches wherein the frame comprises:
a latch cooperating with the tray, wherein in the locked state the latch engages the tray and in the unlocked state the latch disengages the tray (par. 59: In at least one embodiment, the UV light source may be automatically deactivated if the tray table moves out of a secured upright position. Notably, some tray tables may include a rotatable latch. In connection with such trays, the position of the latch may be sensed. Rotation of the latch out of a locked position may automatically deactivate the UV light source), and teaches a one or more sensors located on the outer periphery of the frame wherein in the locked state the tray encloses and activates each sensor (Fig. 1; par. 27: A tray table position sensor 116 may be in communication with the sanitation control unit 114 and configured to detect when the tray table 102 is secured in the stowed, upright position. The tray table position sensor 116 may be or include one or more components configured to detect a position of the tray table 102. For example, the tray table position sensor 116 may include one or more of a Hall effect sensor, an infrared or laser assembly configured to detect if the tray table 102 breaks a particular plane defined by a light beam, and/or the like. As shown, the tray table position sensor 116 may be secured within the housing 110. Alternatively, the tray table position sensor 116 may be remotely located from the housing 110, such within the seat assembly 106 at a position above, below, or to one or both sides of the housing 110), but does not teach
at least one switch located on an outer periphery of the frame, wherein, in the locked state, the tray encloses and activates each of the at least one switch. 
Chamberlain teaches a switch that deactivates and activates a UV light source depending on whether or not two surfaces are in physical contact (par. 17: In a third aspect the invention provides UV lamp system comprising: a container; a removable end cap for connection to the container to close the container; electrical UV lamp circuit comprising a UV lamp positioned within the container when the container is closed; the electrical switch circuit of the first aspect, wherein the electrical switch is configured to activate and deactivate the UV lamp circuit in dependence on the electrical resistance of the switching circuit; wherein the pressing force is applied by the removable cap; par. 21: In embodiments the electrical circuit is closed by bringing the surfaces into contact). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray table position sensor 116 of Mackin to comprise an electrical switch that activates the UV light when the tray table is brought into physical contact with the frame and deactivates the UV light when contact is broken, as taught by Chamberlain, as a known means of fulfilling the known need of a component that enables the tray table position sensor 116 to detect the position of the tray table. 
Regarding claim 3, Mackin modified by Chamberlain teaches the aircraft sanitization system of claim 2, as set forth above, and teaches wherein the frame further comprises a controller communicatively coupled to the at least one switch and the latch (Fig. 1: Sanitation control unit 114), 
wherein the controller activates the set of UV LEDs, when a set of conditions are met, wherein the set of conditions comprises each of:
the tray being in locked state (par. 59: Rotation of the latch out of a locked position may automatically deactivate the UV light source);
the at least one switch being activated (NOTE: the Chamberlain modification makes the switch a part of the tray table position sensor 116; par. 30: In response to the sanitation control unit 114 detecting that the tray table 102 is securely stowed in the upright position, such as through signals detected by the tray table position sensor 116, the sanitation control unit 114 may transition to a standby mode, in which a sanitation cycle may be activated); and
the latch engaging the tray (par. 59: Rotation of the latch out of a locked position may automatically deactivate the UV light source).
Regarding claim 4, Mackin modified by Chamberlain teaches the aircraft sanitization system of claim 3, as set forth above, and teaches wherein the frame further comprises at least one sensor configured to generate a deactivation signal based on a predefined criterion (Fig. 1: tray table position sensor), 
and wherein the controller is communicatively coupled to the least one (par. 27:A tray table position sensor 116 may be in communication with the sanitation control unit 114 and configured to detect when the tray table 102 is secured in the stowed, upright position; Fig. 13: steps 700 and 702), 
wherein the at least one sensor is located at the outer periphery of the frame and is enclosed by the tray in the locked state (Fig. 1: tray table position sensor; par. 27: Alternatively, the tray table position sensor 116 may be remotely located from the housing 110, such within the seat assembly 106 at a position above, below, or to one or both sides of the housing 110) and teaches wherein the sensor is configured to generate a signal based on a predefined criterion and wherein the controller prohibits activation of the UV LEDs based on said signal, but does not explicitly teach wherein the one sensor is configured to generate a deactivation signal based on a predefined criterion and wherein the controller is configured to deactivate the set of UV LEDs in response to the deactivation signal generated by the at least one sensor. 
Mackin already teaches deactivating the UV light source based on the unlocking of the table tray (par. 59: Rotation of the latch out of a locked position may automatically deactivate the UV light source). Thus, the controller is already capable of deactivating the set of UV LEDs in response to a deactivation signal from the latch. In addition, the sensor is an equivalent way of detecting the unlocking of the table tray. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray table position sensor 116 of Mackin modified by Chamberlain to send a deactivation signal triggered by the unfolding of the tray table, causing the controller to deactivate the UV light source, as taught by Mackin, as an alternative, equivalent means of fulfilling the same function of deactivating the UV light when the table tray is not in a fully stowed, locked position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796    

/KEVIN JOYNER/Primary Examiner, Art Unit 1799